DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 01/19/2021 (First-Action Interview Program).  
3.	Acknowledgment is made of Related U.S. Application Data: This application is a CON of 16/365,411 filed 03/26/2019, now PAT 10,521,220; which has PRO 62/781,419 filed 12/18/2018.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 19-20, 22-29 and 31-38 (renumbered 1-18) are allowed.  

Terminal Disclaimer
5.	The terminal disclaimer filed on 02/16/2021 disclaiming the terminal portion of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted; reference Patent Application(s): Patents 10,521,220; has been reviewed and approved.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
6. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given in a telephone interview with Attorney, Allen Pu and Xin Xie – Registration No. 70,890 on February 16, 2021.

7.	Please amend the claims, which were filed on 03/09/2020 as follows:

1-18.	(Canceled)

19.	(Proposed)  A system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the system to:
store application components  a track of the plurality of tracks includes application components required to render a frontend of a user interface to be provided to a particular group of users;
responsive to a determination that a first user is in the first group of users, generate a first user interface comprising a first set of application components 
provide the first user interface  in response to the first user accessing the system;
responsive to a determination that a second user is in the second group of users, generate a second user interface comprising a second set of application components associated with the second track, wherein the first set of the application components and the second set of application components include at least one different application component, and the first set of application components is associated with a first version of application components and the second set of application components is associated a second version of application components; and
provide the second user interface  in response to the second user accessing the system.

20.	(Proposed)  The system of claim 19, wherein first set of application components and the second set of application components comprise user interface components.

21.	(Canceled)  

 19, wherein the first version of components and the second version of components comprise different stability levels.

23.	(Proposed)  The system of claim 19, wherein the system is further caused to:
receive at least one parameter with which to characterize application components to be provided to the first group of users, wherein the first track is created and maintained based on the at least one parameter.

24.	(Proposed)  The system of claim 23, wherein the at least one parameter includes at least one of a confidence level, a stability level, an access level, or a release date.

25.	(Proposed)  The system of claim 23, wherein the system is further caused to:
compare the at least one parameter with information related to the application components;
identify the first set of application components to be included in the first track based on the comparison; and
cause the first set of application components to be associated with the first track.

26.	(Proposed)  The system of claim 23, wherein the at least one parameter includes a confidence leveland wherein the system is further caused to:
determine a first confidence level of a first application component; and
cause the first application component to be associated with the first track based on  exceeding a threshold confidence level.

27.	(Proposed)  The system of claim 19, wherein the system is further caused to:
identify one or more application components to be associated with the first track, wherein the one or more applications are different from the first set of application components;
receive an indication of a time at which to update the first track;
cause a third set of application components to be associated with the first track at the indicated time, wherein the third set of application components include at least the identified one or more application components; and
provide a third user interface 

28.	(Proposed)  A method being implemented by a computing system having one or more processors and a storage media storing machine-readable instructions that, when executed by the one or more processors, cause the computer system to perform the method, the method comprising:
 a track of the plurality of tracks includes application components required to render a frontend of a user interface to be provided to a particular group of users;
generating a first user interface comprising a first set of application components associated with the first track responsive to a determination that a first user is in the first group of users
providing the first user interface  in response to the first user accessing the computing system;
generating a second user interface comprising a second set of application components associated with the second track responsive to a determination that a second user is in the second group of users, wherein the first set of the application components and the second set of application components include at least one different application component, and the first set of application components is associated with a first version of application components and the second set of application components is associated a second version of application components; and
providing the second user interface  in response to the second user accessing the computing system.

29.	(Proposed)  The method of claim 28, wherein set of application components and the second set of application components comprise user interface components.

30.	(Canceled)  

31.	(Proposed)  The method of claim 28, wherein the first version of components and the second version of components comprise different stability levels.

32.	(Proposed)  The method of claim 28, the method further comprising:
receiving at least one parameter with which to characterize application components to be provided to the first group of users, wherein the first track is created and maintained based on the at least one parameter.

33.	(Proposed)  The method of claim 32, wherein the at least one parameter includes a confidence level, a stability level, an access level, or a release date.

34.	(Proposed)  The method of claim 32, the method further comprising:
comparing the at least one parameter with information related to the application components;
identifying the first set of application components to be included in the first track based on the comparison; and
causing the first set of application components to be associated with the first track.

35.	(Proposed)  The method of claim 32, wherein the at least one parameter includes a confidence leveland wherein the method further comprising:
determining a first confidence level of a first application component; and
causing the first application component to be associated with the first track based on  exceeding a threshold confidence level.

36.	(Proposed)  The method of claim 28, the method further comprising:
identifying one or more application components to be associated with the first track, wherein the one or more applications are different from the first set of application components; 
receiving an indication of a time at which to update the first track;

providing a third user interface 

37.	(Proposed)  A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors of a computing system to perform:
storing application components  a track of the plurality of tracks includes application components required to render a frontend of a user interface to be provided to a particular group of users;
generating a first user interface comprising a first set of application components associated with the first track responsive to a determination that a first user is in the first group of users
providing the first user interface  in response to the first user accessing the computing system;
a second user is in the second group of users, wherein the first set of the application components and the second set of application components include at least one different application component, and the first set of application components is associated with a first version of application components and the second set of application components is associated a second version of application components; and
providing the second user interface  in response to the second user accessing the computing system.

38.	(Proposed)  The non-transitory computer readable medium of claim 37, wherein the first version of components and the second version of components comprise different stability levels.

Reason for Allowance
8. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest the “a track of the plurality of tracks includes application components required to render a frontend of a user interface to be provided to a particular group of users; responsive to a determination that a first user is in the first group of users, generate a first user interface comprising a first set of application components associated with the first track; provide 
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        02/16/2021.